 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    ALBERT EUGENE THOMAS,                           Case No. 1:19-cv-01185-JDP
12                       Plaintiff,                   FINDINGS AND RECOMMENDATIONS
                                                      DENYING MOTION TO PROCEED IN FORMA
13            v.                                      PAUPERIS AND REQUIRING PAYMENT OF
                                                      FILING FEE IN FULL WITHIN TWENTY-ONE
14    CAPTAIN CHENALO, et al.,                        DAYS
15                       Defendants.                  ECF No. 2
16                                                    OBJECTIONS DUE WITHIN 14 DAYS
17                                                    ORDER TO ASSIGN CASE TO DISTRICT
                                                      JUDGE
18

19

20          Plaintiff is a state prisoner proceeding without counsel in this civil rights action brought
21   under 42 U.S.C. § 1983. On August 16, 2019, plaintiff filed an application to proceed in forma
22   pauperis under 28 U.S.C. § 1915. ECF No. 2.
23          The Prison Litigation Reform Act provides that “[i]n no event shall a prisoner bring a civil
24   action . . . under this section if the prisoner has, on 3 or more occasions, while incarcerated or
25   detained in any facility, brought an action or appeal in a court of the United States that was
26   dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon which relief
27   may be granted, unless the prisoner is under imminent danger of serious physical injury.” 28
28
                                                        1
 1   U.S.C. § 1915(g). Plaintiff has had three or more actions dismissed as frivolous, as malicious, or

 2   for failing to state a claim upon which relief maybe granted.1

 3          Plaintiff has not satisfied the imminent danger exception to § 1915(g). See Andrews v.

 4   Cervantes, 493 F.3d 1047, 1053-55 (9th Cir. 2007). In his complaint, plaintiff contends that he

 5   was not given his preferred cell placement. Plaintiff claims that he was housed in cells with poor

 6   lighting, mold, and without available lower bunks. See ECF No. 1 at 4-8. Plaintiff does not,

 7   however, allege that he is currently at risk of physical harm.

 8          Accordingly, plaintiff’s in forma pauperis application should be denied, and he should

 9   pay the filing fee in full, since he has accrued three or more strikes and was not under imminent

10   danger of serious physical harm at the time this action was initiated. See 28 U.S.C. § 1915(g).

11          Order

12          The clerk of court is directed to assign this case to a district judge who will review the

13   findings and recommendations.

14          Findings and Recommendations

15          Based on the foregoing, it is hereby recommended that:

16          1. plaintiff’s in forma pauperis application, ECF No. 2, be denied;

17          2. plaintiff be required to pay the $400 filing fee in full within twenty-one days of adoption

18              of these findings and recommendations; and

19          3. if plaintiff fails to pay the $400 filing fee in full within twenty-one days of adoption of

20              these findings and recommendations, all pending motions be terminated and this action
21              be dismissed without prejudice.

22          The undersigned submits the findings and recommendations to a district judge under 28

23   U.S.C. § 636(b)(1)(B) and Rule 304 of the Local Rules of Practice for the United States District

24   Court, Eastern District of California. Within fourteen days of the service of the findings and

25   1
      The cases include: (1) Thomas v. Shaffer, Case No. 15-15408 (9th Cir.) (finding the appeal to be
26   frivolous on June 10, 2015, and dismissing the appeal on July 8, 2015); (2) Thomas v. Gomez,
     Case No. 3:98-cv-00874-JM-LSP (S.D. Cal.) (dismissing the case for failure to state a claim on
27   December 13, 1999); and (3) Thomas v. Woodford, Case No. 2:04-cv-07989-JVS-VBK (C.D.
     Cal.) (adopting findings and recommendations to dismiss the case for failure to state a claim on
28   January 17, 2006).
                                                      2
 1   recommendations, plaintiff may file written objections to the findings and recommendations with

 2   the court. That document should be captioned “Objections to Magistrate Judge’s Findings and

 3   Recommendations.” The district judge will review the findings and recommendations under 28

 4   U.S.C. § 636(b)(1)(C).

 5
     IT IS SO ORDERED.
 6

 7
     Dated:     January 21, 2020
 8                                                   UNITED STATES MAGISTRATE JUDGE
 9

10

11   No. 204.
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     3
